Case 2:20-cv-04763-JFW-AGR Document 18 Filed 02/08/21 Page 1 of 6 Page ID #:69



   1   ARMSTRONG TEASDALE LLP
       MICHAEL A. GEHRET (SBN 247869)
   2   Michael A. Gehret
       ARMSTRONG TEASDALE LLP
   3   257 East 200 South, Suite 350
       Salt Lake City, UT, 84111
   4   Telephone: 720-200-0676                                                     JS-6
       Facsimile: 720-200-0679
   5   mgehret@atllp.com
   6
       Attorneys for Plaintiff Credova Financial LLC
   7

   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA

  10

  11
       CREDOVA FINANCIAL LLC, a
  12   Virginia limited liability company         STIPULATED ORDER OF ENTRY
                                                  OF JUDGMENT
  13                                 Plaintiff,
                                                  Case No. 2:20-cv-04763 JFW (AGRx)
  14         v.
                                                  District Judge: John F. Walter
  15   RICKIE GALLARDO doing business
       as PUPPY WORLD CA
  16
                                  Defendant.
  17

  18         COMES NOW, Plaintiff Credova Financial LLC, a Virginia limited liability
  19   company (“Credova”) by and through its counsel of record Armstrong Teasdale
  20
       LLP and Defendant Rickie Gallardo doing business as Puppy World CA (“Puppy
  21

  22   World”), pro per (collectively, the “Parties”) hereby STIPULATE AND AGREE
  23   TO ENTRY OF JUDGMENT AS FOLLOWS:
  24
                                    STIPULATED FACTS
  25

  26         1.    Plaintiff Credova Financial LLC (“Credova”) is a Virginia limited-
  27
       liability company whose principal place of business is Ashburn, Virginia.
  28



                                      STIPULATED JUDGMENT
Case 2:20-cv-04763-JFW-AGR Document 18 Filed 02/08/21 Page 2 of 6 Page ID #:70



   1
              2.      At all relevant times herein, Defendant Rickie Gallardo (“Gallardo”)

   2   is an individual who was a citizen of California during all relevant times herein.
   3
              3.      During all relevant times herein, Gallardo operated a business in
   4

   5   Montebello,         California,   called   “Puppy   World,”   alternatively   known   as

   6   “PuppyWorld” or “Puppy World CA.”
   7
              4.      This Court has jurisdiction under 28 U.S.C. § 1332 because Plaintiff
   8

   9   and Defendant are citizens of different states, and the amount in controversy

  10   exceeds $75,000 based on the amount that Defendant Gallardo is alleged to have
  11
       stolen from Credova.
  12

  13          5.      Venue is proper in this district because upon information and belief

  14   and at all times relevant herein, Gallardo conducted substantial business operations
  15
       in this district.
  16

  17          6.      Credova is in the business of offering consumer loans and leases
  18   through its network of retailer partners.
  19
              7.      On or about December 3, 2019, Puppy World contacted Credova
  20

  21   about becoming a retail partner.
  22          8.      On or about December 4, 2019, Credova informed Puppy World CA
  23
       that Credova declined to work with Puppy World CA.
  24

  25          9.      On or about January 14, 2020, a second retailer, named “Puppyworld
  26   Olympia” contacted Credova to become a retail partner.
  27

  28


                                            STIPULATED JUDGMENT
                                                                                             2
Case 2:20-cv-04763-JFW-AGR Document 18 Filed 02/08/21 Page 3 of 6 Page ID #:71



   1
             10.    Puppyworld Olympia and Gallardo’s Puppy World CA; the two

   2   businesses simply share a similar name.
   3
             11.    Between February 21, 2020 and April 28, 2020, Credova errantly
   4

   5   made 67 electronic transfers of money totaling $172,025.59 (the “Funds”) into the

   6   account of Puppy World’s account that were intended for Puppyworld Olympia.
   7
             12.    On or about April 29, 2020, Credova contacted Gallardo, informed
   8

   9   him of the incorrect payments and demanded the Funds back.

  10         13.    Credova was able to successfully retrieve $5,000 of the erroneously
  11
       deposited Funds from Puppy World’s account.
  12

  13         14.    Gallardo presently owes Credova $167,025.59.

  14         15.    Credova has incurred $22,297.11 in costs and attorneys’ fees in
  15
       prosecuting this action.
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                     STIPULATED JUDGMENT
                                                                                      3
Case 2:20-cv-04763-JFW-AGR Document 18 Filed 02/08/21 Page 4 of 6 Page ID #:72



   1
                                  JUDGMENT AND ORDER:

   2         IT IS THEREFORE ORDERED that Plaintiff CREDOVA FINANCIAL
   3
       LLC recover from Defendant RICKIE GALLARDO the amount of $198,944.02,
   4

   5   which includes prejudgment interest at the rate of 10%, plus post judgment interest

   6   at the rate of .14% per annum.
   7
             The parties agree and acknowledge that they are familiar with the provisions
   8

   9   of Section 1542 of the California Civil Code, which reads as follows:

  10         A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
  11         WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
             EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
  12         THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST
  13         HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
             WITH THE DEBTOR.
  14
             The parties each hereby expressly, voluntarily, knowingly and advisedly
  15

  16   WAIVE the provisions of California Code Section 1542 as against each other to
  17
       the fullest extent permitted by law.
  18
             FOR GOOD CAUSE SHOWN this Stipulated Judgment and Order shall be
  19

  20   registered immediately in the District Court of the Central District of California
  21
       and any other judicial district where Defendant RICKIE GALLARDO or the Funds
  22

  23
       may be located pursuant to 28 U.S.C.§ 1963.

  24         IT IS SO ORDERED.
  25

  26
       Dated: February 8, 2021
                                              John F. Walter
  27                                          UNITED STATES DISTRICT JUDGE
  28


                                        STIPULATED JUDGMENT
                                                                                        4
Case 2:20-cv-04763-JFW-AGR Document 18 Filed 02/08/21 Page 5 of 6 Page ID #:73



   1

   2 Dated this _23_ day of November, 2020. Dated this _16_ day of November, 2020.

   3 ARMSTRONG TEASDALE LLP

   4 By: /s/ Michael A. Gehret                By: /s/ Ricky Gallardo
          Michael A. Gehret                       Ricky Gallardo, doing business
   5      Armstrong Teasdale LLP                  As Puppy World CA
          257 East 200 South, Suite 350           3567 Central Avenue
   6      Salt Lake City, UT, 84111               San Diego, California 92105
          Telephone: 720-200-0676                 619-755-1438
   7      mgehret@atllp.com
                                               (Original Signature on File)
   8 (Original Signature on File)
                                                  Defendant in Pro Per
   9      Jeffrey F. Barr*
          Armstrong Teasdale LLP
  10      3770 Howard Hughes Pkwy
          Suite 200
  11      Las Vegas, Nevada 89169
          Telephone: (702) 678-5070
  12      jbarr@atllp.com
  13      *Pro Hac Vice Pending
  14     Attorneys for Plaintiff Credova
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                     STIPULATED JUDGMENT
                                                                                   5
Case 2:20-cv-04763-JFW-AGR Document 18 Filed 02/08/21 Page 6 of 6 Page ID #:74



   1                           CERTIFICATE OF SERVICE
   2         Pursuant to Fed.R.Civ.P.5(b), and Local Rule 5-4.1 of the Central District
   3   of California, I certify that I am an employee of ARMSTRONG TEASDALE
   4   LLP, and that the foregoing was served:
   5

   6
                   via electronic service using the Court’s CM/ECF system, on the date
                   below; and
   7

   8               via the U.S. Postal Service at Salt Lake City, Utah, in a sealed
                   envelope, with first-class postage prepaid, on the date and to the
   9               address(es) shown below:
  10
          Ricky Gallardo, doing business
  11      As Puppy World CA
          3567 Central Avenue
  12      San Diego, California 92105
          619-755-1438
  13

  14
          Defendant in Pro Per

  15

  16 Dated this 5th day of February, 2020.       /s/ Sarah Nielsen
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                      STIPULATED JUDGMENT
                                                                                         6
